DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "through the at least one transparent part" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites “…a first layer comprising at least one transparent part…” and “…a second layer comprising at least one transparent part…” thus making it unclear as to which “at least one transparent part” is being referred to in line 9.  
Independent claims 7 and 13 also recite the same limitations and suffer from the same antecedent basis issues as claim 1 as identified above.  Thus claims 7 and 13 are rejected for the same reasons and are likewise interpreted in the same manner as claim 1 in the interest of compact prosecution.  
Furthermore, note that claims 2-3, 6, 8-9, 12 and 14-20 are dependent on these rejected parent  claims and are also rejected as carrying through the deficiencies of the parent claims but as interpreted above are interpreted as definite according to the above discussion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Brown et al1 (“Brown”).
Regarding claim 1, as rendered definite as explained above, Brown teaches an operating method of an electronic device, the operating method comprising (see Brown, paragraph 0036 and figure 1 teaching a “computer system” and “processor” of the system operating a method according to the “code for processor(s)” which controls the device to perform the functions explained below):
identifying an event to display a first layer comprising at least one transparent part and at least one opaque part(first note that “transparent” and “opaque” are not defined or limited necessarily to layers or graphics which exhibit maximum “transparency” or are fully “opaque” or the like as graphics can exhibit degrees of transparency and opacity with neither term necessarily being used to mean that an item is fully one way or the other but rather transparency and opacity are normally defined with respect to a coefficient which controls this degree of transparency or opacity; in the context of the claims then, a layer or graphical object or any portion of either may be considered “transparent” if it is able to be seen through such that an object underneath is discernible and a layer or graphical object may be considered “opaque” if it blocks an object/graphic underneath from being fully seen as any element which blocks the passage of light with respect to another layer can be considered to be opaque; 
thus see Brown, paragraphs 0047-0056 and figures 1 and 2A-2D teaching the “GUI” with a “desktop 127 and transparent windows 128” with transparent windows which “reside at a layer above the object of desktop 127 but hide or obscure the objects and desktop 127 to the extent that content of transparent windows 128 overlap the objects on desktop 127” and as in figures 2A-2B the “window 215” may be considered a “first layer” such as “window 215,” below a “second layer” such as “window 220” as in figure 2A, which has at least one transparent part such as seen in figure 2B when “window 215 overlaps text 245 in window 220” and is nevertheless “visible” through it as explained in paragraphs 0068-0069, and at least one opaque part such as the portions of window 215 seen in figure 2B which cover and obscure or otherwise render opaque the desktop layer beneath it as well as overlapping portions of the borders of window 215 rendered opaque with respect to active window 215 making borders of second layer window 220 and empty space 240 covered and not visible through active first layer window 215;
furthermore, with such a first layer defined and mapped as above, the “identifying an event to display” such a first layer comprising such parts is taught as in paragraphs 0053-0056 and figures 2A-2B where an event is identified such as a “user copies and pastes or drags and drops text 245 from window 220 to window 215” and “after the pointer 230 transitions from window 220 onto a portion of window 215 that is not overlapped by window 220, window 215 becomes the active window” which then leads to “display” of the first layer comprising the parts explained above) by overlapping on at least a part of a second layer comprising at least one transparent part and at least one opaque part, on a display (see Brown, supra as explained above, where the “event to display the first layer” is identified above and is identified “by overlapping on at least part of a second layer” as this displaying and such pixel/layer adjustment is in response to the identification that “the pointer 230 transitions from window 220 onto a portion of window 215 that is not overlapped by window 220” making “window 215 the active window” and this is overlapping on a second layer 220 which has an opaque part such as seen in figure 2B corresponding at least to the borders not overlapping the first layer window and the desktop as neither can be seen through this layer and has at least one transparent part as object 260 for example can be seen through onto the desktop); and
in response to the identification of the event, identifying an overlapping area of the first layer and the second layer, wherein the second layer is disposed at a position which at least a part of the second layer is displayed through the at least one transparent part of the first layer (see Brown, paragraphs 0053-0056 and figures 2A-2B where as explained above and seen in figure 2B, in response to the copy/paste event monitoring the user input and mouse position with regard to "non-overlapping" parts of windows 215 and 220, when the input moves out of the identified overlapping area to  a "non-overlapping" part of the first layer window 215, then transparency of the windows is "toggled" or made "transparent" or "opaque" with respect to other layers (see paragraphs 0065 or 0068) such that "window 215 overlaps text 245 in window 220" and at this point the second layer is disposed at a position wherein at least part of the second layer is displayed through the at least one transparent part as the "text 245" is visible through active first layer window 215);
in response to identification of the overlapping area, performing at least one operation of (note that the claim does not define who or what performs any identification of such overlapping; however see Brown, supra, where as seen in figure 2B the event of copy/pasting text and the like causes a response to identify an overlapping area of the first layer and second layer in order to adjust display of portions of this overlapping area):
configuring a part corresponding to the overlapping area in the second layer so that the part of the second layer in the overlapping area is not to be drawn (note that the claim recites that “a part corresponding to the overlapping area” is that which is configured and this a part which is within or comprises the “overlapping area of the first layer and the second layer” but is not the identified overlapping area above; 
thus see Brown, paragraphs 0053-0056 and figure 2B (as well as paragraphs 0067-0069 describing the process in somewhat more detail), where as explained above, copy/pasting text causes identification of overlapping areas of first and second layers as explained above and furthermore  in response to this identification of the overlapping area of first layer window 215 and second layer window 220 which causes the window activity transition and transparency toggling, a part corresponding to the overlapping area in the second layer is configured so that the part of the second layer in the overlapping area is not to be drawn as it can be seen in figure 2b that the dashed lines of figure 220 indicate that this portion of second layer window 220 is not drawn as taught in paragraph 0038 where such "[a]djustment of the pixels may involve displaying portions of the pixels in the windows and modifying the colors of some of the pixels, while not displaying other pixels" where such "not displaying" is considered "the part of the second layer in the overlapping area…not to be drawn"; note also that the "empty space 240" of figure 2b which is overlapped now by the active window border 215 pictured is also not drawn as a part corresponding to the overlapping area as rather instead of the empty space of the window being drawn the border of window 215 is drawn in the overlapping area),
increasing a transparency value of the part of the second layer corresponding to the overlapping area, to a value representing complete transparency (again note the above limitation for the definition of “the part of the second layer…” which corresponds to the above limitations which defines first “a part corresponding to the overlapping are in the second layer” ; 
thus see Brown, paragraphs 0053-0056 and figures 2A-2B as explained above where as in figure 2B the part identified above corresponds to the overlapped window borders of the second layer and the overlapped free space of the second layer window 220 by the first layer window 215 and when window 215 becomes “active” and thus “overlaps” the second layer window 220 these parts are “obscured” as further explained in paragraph 0038 teaching that visibility can be controlled through adjusting pixel values of overlapping parts where “"[a]djustment of the pixels is performed by algorithms designed to provide the appearance of transparency for transparent windows 128 on display 125 so the user can view portions of windows and/or portions of the desktop 127 that would not otherwise be viewable due to the placement of transparent windows 128" where such transparency is considered to include complete transparency especially in light of paragraph 0065 further explaining how to “toggle the transparency” to “make the window transparent or opaque with respect to other windows and/or desktop objects” such that a toggle between such modes indicates a movement from one extreme state to the other), 
or
during layer switching in response to a user input, gradually decreasing a transparency value of the second layer as a non-overlapping area increases based on a ration of the non-overlapping area in the second layer, and
displaying the first layer and the second layer based on the performed at least one operation (see Brown, paragraphs 0053-56 and figures 2A-2B as explained above where at this point as in figure 2B it can be seen that there is a displaying of the first layer window 215 and the second layer window 220 which is based on the performed at least one operation as in the part in the overlapping area of the first and second layers, the part corresponding to the overlapping area in the second layer corresponding to the border of window 220 overlapped by the border of first layer window 215 is not drawn in favor of the first layer being drawn just as other portions of the second layer window 220 are not drawn corresponding to the "empty space" which is not drawn when the first layer is made active as in figure 2B).
Regarding claim 2, as rendered definite as explained above, Brown teaches all that is required as applied to claim 1 above and further teaches wherein the second layer comprises at least a part of which overlaps the first layer and is configured to be transparently displayed, and a remaining part except for the at least the part in the second layer is opaquely displayed (see Brown, paragraphs 0053-0056 and figures 2A-2B where as explained above the second layer window 220 has a part which which “overlaps” with the first window in the area of the “window 215” which overlaps the border and empty space of second layer “220” which is transparently displayed as indicated by the dashed lines indicating that these overlapping parts are made invisible through the “toggling” to transparency as explained above in reference to paragraphs 0038 and 0065 and a remaining part except for this part is opaquely displayed as the non-overlapping portions of second layer window 220 are opaque over the empty portions of the desktop and may also be made opaque through the “make desktop invisible” command).
Regarding claim 3, as rendered definite as explained above, Brown teaches all that is required as applied to claim 2 above and further teaches wherein the remaining part in the second layer has a transparency level adjusted according to a ratio of the remaining part relative to the second layer (note that the claim does not define how to calculate such a ratio nor how to necessarily relate the  transparency level to whatever is considered “a ratio” as recited; thus, see Brown, paragraphs 0053-0056 and figures 2A-2B as explained above where the remaining part can be seen as in figure 2B where it is the portion of second layer window 220 which does not overlap with window 215 and a transparency level of this portion of the window is adjusted such that a greater amount or level of pixels of the window are set to be opaque if less of the window is overlapping thus for example if 50 percent of second layer window 220 is overlapping, then this would lead to an adjusted level of transparency for the non-overlapping part such that 50 percent of the window is rendered transparent and the remaining portion is rendered opaque).
Regarding claim 6, as rendered definite as explained above, Brown teaches all that is required as applied to claim 1 above and further teaches wherein each of the first layer and the second layer comprises at least one object (see Brown, paragraphs 0047-0056 and figures 1-2D where as seen in figure 2B for example each window in each layer has at least one object such as objects “245” and “255” as well as objects such as the “border” of each window and further see paragraphs 0066-0068 teaching to “determine objects or text to block or obscure based upon overlapping windows and the layers associated with overlapping windows” and windows can comprise “content such as objects and text” and further note that the claim does require necessarily that the at least one object of the layer is a visible layer),
the at least one object comprises an execution icon or a widget of an application (see Brown, paragraphs 0047-0056 and figures 1-2D as explained above where if the object is the “border” of each window then this functions as a widget of the transparency making application as when the user “moves the pointer 230 onto the border 225 of window 220 and presses the right button” the system generates a response which is equivalent to the function of a widget of an application where a widget is interpreted to be some type of software function designed to provide a specific function; note also that each window layer can be seen as comprising an object such as “pop-up window 235” as the layer contains the functionality through the widget to generate this object which has execution icons such as “close window” or “make transparent” etc).
Regarding claim 16, as rendered definite as explained above, Brown teaches all that is required as applied to claim 1 above and further teaches wherein the first and second layer are generated by a launcher application (note that a “launcher application” is extremely broad as a “launcher” in the context of computers could simply be a functional operating system related to launching or executing some specific function and thus see Brown at paragraphs 0042-0049 teaching the “computer system 100” which executes the applications for the computer and thus launches these applications including the generation of windows and thus the GUI having generated such windows is such a launcher application), and
the first layer and the second layer are displayed in a transparent window (see Brown, paragraphs 0047-0056 and figures 1-2D where for example the windows are described as “transparent windows 128” and thus the layers and objects of the layer of each window is displayed in a transparent window or at the very least each window’s transparency can be controlled thus making them transparent windows functionally).
Regarding claim 17, as rendered definite as explained above, Brown teaches all that is required as applied to claim 2 above and further teaches wherein the first layer has a transparency level adjusted according to a ratio of the remaining part relative to the second layer (note that the claim does not define how to calculate such a ratio nor how to necessarily relate the  transparency level to whatever is considered “a ratio” as recited; thus, see Brown, paragraphs 0047-0056 and figures 1-2D where the remaining part can be seen as in figure 2B where it is the portion of window 220 which does not overlap with window 215 and a transparency level of this portion of the window is adjusted such that a greater amount or level of pixels of the window are set to be opaque if less of the window is overlapping thus for example if 50 percent of window 220 is overlapping, then this would lead to an adjusted level of transparency for the non-overlapping part such that 50 percent of the window is rendered transparent and the remaining portion is rendered opaque with this reasoning then applying to the first level as well as the first layer will have its transparency level adjusted if there is more or less of its window overlapping).
Regarding claims 7-9 and 12 and 18-19, as rendered definite as explained above, the instant claims are directed toward an “electronic device” comprising a “display” and “processor” which performs functions equivalent to those performed in claims 1-3, 6 and 16-17, respectively.  Brown teaches such a device with a display and processor (see rejections above and Brown at paragraph 0036) for carrying out the functions as fully explained in the rejections above.  In light of this, the limitations of claims 7-9 and 12 and 18-19 correspond to the limitations of claims 1-3, 6 and 16-17, respectively; thus they are rejected on the same grounds as claims 1-3, 6 and 16-17, respectively.
Regarding claims 13-15 and 20, as rendered definite as explained above, the instant claims are directed toward an apparatus in the form of a “non-transitory computer-readable medium” with “instructions” to be “executed by a processor” to cause the same functions to be performed as in claims 1-3 and 16, respectively.  Brown teaches such an apparatus (see Brown, paragraphs 0036-0037) and carrying out the functions as fully explained in the rejections above.  In light of this, the limitations of .
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.  Applicant argues, in light of amendments to the claim further specifying an event causing overlapping of first and second layers defined as comprising transparent and opaque parts (see REMARKS, pages 8-9), that Brown “merely discloses displaying contents of the lower layer by making the upper layer transparent” and “when the upper layer has a transparent area, contents of the lower area are displayed on the display.”  The Examiner respectfully disagrees.  While it is true that Brown does disclose displaying contents of a lower layer by making the upper layer transparent, such characterizations are too broad or at least incomplete. The above rejections, as explained above and reconsidered in light of the amendments, make clear that Brown also teaches to prevent display of contents of a lower layer although the upper layer has a transparent area.  Thus as in the mapped explanation above, in figure 2B of Brown, the overlapping area corresponding to the dashed lines and corresponding to the areas of window 215 overlapping empty space 240 shows that there is a prevention of display of contents of such a lower layer being overlapped (due to window 215 becoming the active window) although the upper layer window 215, through being active and which "overlaps" window 220, has a transparent area which allows "text 245" to be "visible" in a transparent area of the window.   Thus Brown teaches the limitations of claim 1 as currently recited as fully explained above.  Applicant argues independent claims 7 and 13 are allowable for the same reasons as well as each other pending claim and thus such claims are rejected for the same reasons as claim 1 as explained above.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah et al (US PGPUB No. 20180166045) – see paragraphs 0129-0141 and figures 3 and 4 teaching that when identifying overlapping layers comprised of parts of varying defined opacities it is known to configure parts corresponding to overlapping parts so as not to be drawn such as in order to save bandwidth.
Goosen et al (US PGPUB No. 2007/0101282)Teaching that when there overlapping first and second layers to be displayed then an overlapping area can be identified where a second layer with an opaque and transparent part is displayed through a transparent part of another layer and overlapping portions may be configured to be “completely transparent” as in paragraphs 0059-0068 and figures 3-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT E SONNERS/Examiner, Art Unit 2613            


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2012/0166989